        Case 3:19-cr-00009-MEM Document 15 Filed 01/22/19 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              :
                                      :
            v.                        :   NO. 3:19-CR-9
                                      :
BRUCE EVANS, SR. and                  :   JUDGE A. RICHARD CAPUTO
BRUCE EVANS, JR.                      :
                                      :   ELECTRONICALLY FILED

                         _____________________________

                           ENTRY OF APPEARANCE
                         _____________________________

            Kindly enter my appearance on behalf of Defendant Bruce Evans, Sr.

in the above-captioned matter.

                                          Respectfully submitted,

                                          /s/ Patrick A. Casey
                                          Patrick A. Casey
                                          PA ID 50626
                                          pcasey@mbklaw.com

Myers, Brier & Kelly, LLP
425 Spruce Street, Suite 200
Scranton, PA 18503
Telephone: (570) 342-6100
Fax: (570) 342-6147
Date: January 22, 2019
        Case 3:19-cr-00009-MEM Document 15 Filed 01/22/19 Page 2 of 2




                        CERTIFICATE OF SERVICE


            I, Patrick A. Casey, hereby certify that a true and correct copy of the

foregoing Entry of Appearance was served upon the following counsel of record

via the Court’s ECF system on this 22nd day of January, 2019:


                          Michelle Olshefski
                          US Attorney’s Office
                          P.O. Box 309
                          235 North Washington Avenue
                          Scranton, PA 18501

                          Walter F. Casper, Jr.
                          P.O. Box 513
                          35 S. Church Street
                          Carbondale, PA 18407



                                             /s/ Patrick A. Casey
